Exhibit 10.69

 

FIRST AMENDMENT TO

DISBURSEMENT COLLATERAL ACCOUNT AGREEMENT

 

This FIRST AMENDMENT TO DISBURSEMENT COLLATERAL ACCOUNT AGREEMENT (this “First
Amendment”) is dated as of February 22, 2005, and entered into by and among LAS
VEGAS SANDS, INC., a Nevada corporation (“LVSI”), VENETIAN CASINO RESORT, LLC, a
Nevada limited liability company (“VCR”), LIDO CASINO RESORT, LLC, a Nevada
limited liability company (“LCR”, and jointly and severally with LVSI and VCR,
“Pledgor”), THE BANK OF NOVA SCOTIA, as custodian and in its capacity as a
“securities intermediary” as defined in Section 8-102 of the UCC and a “bank” as
defined in Section 9-102 of the UCC (in such capacities, the “Financial
Institution”), and THE BANK OF NOVA SCOTIA, a Canadian chartered bank, in its
capacity as the Intercreditor Agent under the Intercreditor Agreement (as
defined below) (in such capacity, “Intercreditor Agent”) for and on behalf of
(i) each Mortgage Note Secured Party (as defined below), (ii) U.S. Bank National
Association, a national banking association, as the trustee (the “Mortgage Notes
Indenture Trustee”) for and on behalf of the Mortgage Note Holders
(individually, each a “Mortgage Note Secured Party” and together, the “Mortgage
Note Secured Parties”) under the Mortgage Notes Indenture (as defined below) and
(iii) the Intercreditor Agent.

 

PRELIMINARY STATEMENTS

 

A. The Phase II Project. LCR proposes to develop, construct and operate the
Phase II Project at the Site adjoining the Existing Facility.

 

B. Existing Credit Agreement. LVSI, VCR, The Bank of Nova Scotia, as
administrative agent, Goldman Sachs Credit Partners L.P., as sole lead arranger
and sole bookrunner, each of the other agents and arrangers from time to time
party thereto and the financial institutions from time to time party thereto
(the “Existing Bank Lenders”) entered into that certain Credit Agreement, dated
as of August 20, 2004 (the “Existing Credit Agreement”), pursuant to which the
Existing Bank Lenders agreed, subject to the terms thereof, to provide agreed,
subject to the terms thereof and hereof, to make extensions of credit to LVSI
and VCR, jointly and severally, in an aggregate amount and for purposes
specified therein.

 

C. Mortgage Notes Indenture. LVSI, Venetian, certain guarantors named therein
and the Mortgage Notes Indenture Trustee entered into the Mortgage Notes
Indenture, dated as of June 4, 2002 (the “Mortgage Notes Indenture”), pursuant
to which LVSI and Venetian issued the Notes (referred to therein).

 

D. Capacity and Obligations of Intercreditor Agent. The Intercreditor Agent, the
Bank Agent (as defined in the Existing Credit Agreement) and the Mortgage Notes
Indenture Trustee

 



--------------------------------------------------------------------------------

have entered into the Amended and Restated Intercreditor Agreement, dated as of
August 20, 2004 (as amended, amended and restated, supplemented or otherwise
modified, from time to time, the “Intercreditor Agreement”), which sets forth
certain agreements among such lenders with respect to the priority of the liens
created hereunder, the enforcement of remedies and the allocation of the
proceeds of any realization upon collateral.

 

E. Amended and Restated Bank Credit Facility. Concurrently herewith, LVSI,
Venetian, The Bank of Nova Scotia, as administrative agent (in such capacity,
the “Bank Agent”), joint lead arranger and joint bookrunner, Goldman Sachs
Credit Partners L.P., as joint lead arranger and joint bookrunner, each of the
other agents and arrangers from time to time party thereto and the financial
institutions from time to time party thereto (the “Bank Lenders”) have entered
into the Amended and Restated Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”), pursuant to which the
parties thereto have agreed to amend and restate the Existing Credit Agreement
in its entirety. The Subsidiary Guarantors (as defined in the Amended and
Restated Credit Agreement) have guaranteed LVSI and Venetian’s obligations under
the Amended and Restated Credit Agreement.

 

F. Collateral Account Agreement. Pledgor, Financial Institution and
Intercreditor Agent have entered into that certain Disbursement Collateral
Account Agreement dated as of September 30, 2004 (and as further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Collateral Account Agreement”).

 

G. First Amendment. Pledgor, Financial Institution and Intercreditor Agent
desire to amend the Collateral Account Agreement as more fully set forth below.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Pledgor, Financial Institution and Intercreditor Agent hereby
agree to amend the Collateral Account Agreement as follows:

 

1. Definitions.

 

1.1 Unless otherwise defined herein, all capitalized terms used herein which are
defined in the Collateral Account Agreement shall have their respective meanings
as used in the Collateral Account Agreement or if not defined therein, in the
Amended and Restated Credit Agreement as in effect on the date hereof. The rules
of interpretation contained in the Amended and Restated Credit Agreement as in
effect on the date hereof shall apply to the First Amendment.

 

1.2 Unless otherwise defined herein, in the Collateral Account Agreement or in
the Amended and Restated Credit Agreement or the context otherwise requires,
terms for which meanings are provided in Articles 8 and 9 of the UCC are used in
this First Amendment (whether or not capitalized herein), including its preamble
and recitals, with such meanings.

 

2



--------------------------------------------------------------------------------

2. Amendments.

 

2.1 The recital set forth in Preliminary Statement B of the Collateral Account
Agreement is hereby amended in its entirety as follows:

 

“B. Credit Agreement. LVSI, VCR, the Administrative Agent, the Syndication Agent
and the Lenders have entered into a Credit Agreement dated as of August 20, 2004
(the “Existing Credit Agreement”) pursuant to which the Lenders have agreed,
subject to the terms thereof, to provide Credit Extensions to LVSI and VCR,
jointly and severally, in an aggregate amount and for purposes specified
therein.”

 

2.2 The following definition is hereby added to Section 1 of the Collateral
Account Agreement:

 

“‘Credit Agreement’ means that certain Amended and Restated Credit Agreement (as
modified, amended or supplemented from time to time, the “Credit Agreement”)
dated as of February 22, 2005 entered into by LVSI, VCR, The Bank of Nova
Scotia, in its capacity as Administrative Agent and as joint lead arranger and
joint bookrunner, Goldman Sachs Credit Partners L.P., as syndication agent,
joint lead arranger and joint bookrunner, and Commerzbank AG, The CIT
Group\Equipment Financing, Inc. and Wells Fargo Foothill, Inc., as documentation
agents, and the financial institutions from time to time party thereto.”

 

2.3 In Section 2 of the Collateral Account Agreement, the designations of the
accounts described therein are hereby deleted and the designations set forth
below substituted in place thereof:

 

2.3.1 In subsection 2(a), “Account number 03036-15, The Bank of Nova Scotia, as
Administrative Agent under the Amended and Restated Credit Agreement, Bank
Proceeds Account.”

 

2.3.2 In subsection 2(b), “Account number 03047-17; The Bank of Nova Scotia, as
Administrative Agent under the Amended and Restated Credit Agreement,
Disbursement Account.”

 

2.3.3 In subsection 2(c), “Account number 03048-16, The Bank of Nova Scotia, as
Administrative Agent under the Amended and Restated Credit Agreement, Phase II
Hotel/Casino Cash Management Account.”

 

2.3.4 In subsection 2(d), “Account number 03044-17, The Bank of Nova Scotia, as
Administrative Agent under the Amended and Restated Credit Agreement, Phase II
Hotel/Casino Equity Account.”

 

3



--------------------------------------------------------------------------------

2.3.5 In subsection 2(e), “Account number 03050-14, The Bank of Nova Scotia, as
Administrative Agent under the Amended and Restated Credit Agreement,
Supplemental Hotel/Casino Cash Account.”

 

2.3.6 In subsection 2(f), “Sub-account number 03051-11, The Bank of Nova Scotia,
as Administrative Agent under the Amended and Restated Credit Agreement,
Supplemental Hotel/Casino Cash Account - Free Cash Flow Sub Account.”

 

3. Miscellaneous. Except as expressly amended hereby, the provisions of the
Collateral Account Agreement shall remain in full force and effect. This First
Amendment shall be governed by, and shall be construed and enforced in
accordance with, the internal laws of the state of New York, without regard to
conflicts of laws principles. Regardless of any provision in any other
agreement, for purposes of the UCC, with respect to each Collateral Account New
York shall be deemed to be the bank’s jurisdiction (within the meaning of
Section 9-304 of the UCC) and the securities intermediary’s jurisdiction (within
the meaning of Section 8-110 of the UCC). The Collateral Account Agreement as
amended by this First Amendment is ratified, confirmed and approved in all
respects.

 

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed by their officers thereunto duly authorized as of the day and year
first above written.

 

[FIRST AMENDMENT TO DISBURSEMENT

COLLATERAL ACCOUNT AGREEMENT – LVSI]

 

PLEDGOR:

LAS VEGAS SANDS, INC., a Nevada corporation

By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

 

S - 1



--------------------------------------------------------------------------------

[FIRST AMENDMENT TO DISBURSEMENT

COLLATERAL ACCOUNT AGREEMENT – VCR]

 

VENETIAN CASINO RESORT, LLC,

a Nevada limited liability company

By:   LAS VEGAS SANDS INC., its managing member    

By:

  /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

 

S - 2



--------------------------------------------------------------------------------

[FIRST AMENDMENT TO DISBURSEMENT

COLLATERAL ACCOUNT AGREEMENT – LCR]

 

LIDO CASINO RESORT, LLC, a Nevada limited liability company By:   LIDO
INTERMEDIATE HOLDING COMPANY, LLC, its managing member     By:   VENETIAN CASINO
RESORT, LLC, its managing member         By:   LAS VEGAS SANDS, INC., its
managing member             By:   /s/    BRADLEY K. SERWIN                    

Name:

  Bradley K. Serwin            

Title:

  General Counsel and Secretary

 

S - 3



--------------------------------------------------------------------------------

[FIRST AMENDMENT TO DISBURSEMENT

COLLATERAL ACCOUNT AGREEMENT – Scotia

 

FINANCIAL INSTITUTION: THE BANK OF NOVA SCOTIA, a Canadian chartered bank By:  
/s/    CHRIS OSBORN            

Name:

  Chris Osborn    

Title:

  Managing Director

 

S - 4



--------------------------------------------------------------------------------

[FIRST AMENDMENT TO DISBURSEMENT

COLLATERAL ACCOUNT AGREEMENT – Scotia]

 

INTERCREDITOR AGENT: THE BANK OF NOVA SCOTIA, a Canadian chartered bank, as
Intercreditor Agent By:   /s/    CHRIS OSBORN            

Name:

  Chris Osborn    

Title:

  Managing Director

 

S - 5